             Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 1 of 13



 1    JEFFREY M. DAVIDSON (SBN 248620)                       XAVIER BECERRA
      ALAN BERSIN (SBN 63874)                                Attorney General of California
 2    COVINGTON & BURLING LLP                                CHRISTINE CHUANG
      One Front Street, 35th Floor                           Supervising Deputy Attorney General
 3    San Francisco, CA 94111-5356                           JAMES F. ZAHRADKA II (SBN 196822)
      Telephone: (415) 591-6000                              1515 Clay Street, 20th Floor
 4    Facsimile: (415) 591-6091                              Oakland, CA 94612-0550
      Email: jdavidson@cov.com,                              Telephone: (510) 879-1247
 5    abersin@cov.com                                        Email: James.Zahradka@doj.ca.gov
      Attorneys for Plaintiffs The Regents of the            Attorneys for Plaintiff State of California
 6    University of California and Janet Napolitano, in
      her official capacity as President of the              JOSEPH W. COTCHETT (SBN 36324)
 7    University of California                               JUSTIN T. BERGER (SBN 250346)
                                                             COTCHETT, PITRE & McCARTHY, LLP
 8    THEODORE J. BOUTROUS, JR. (SBN 132099)                 San Francisco Airport Office Center
      ETHAN D. DETTMER (SBN 196046)                          840 Malcolm Road, Suite 200
 9    GIBSON, DUNN & CRUTCHER LLP                            Burlingame, CA 94010
      333 South Grand Avenue                                 Telephone: (650) 697-6000
10    Los Angeles, CA 90071-3197                             Facsimile: (650) 697-0577
      Telephone: (213) 229-7000                              Email: jberger@cpmlegal.com
11    Facsimile: (213) 229-7520                              Attorneys for Plaintiff City of San Jose
      Email: tboutrous@gibsondunn.com,
12    edettmer@gibsondunn.com                                STACEY M. LEYTON (SBN 203827)
      Attorneys for Plaintiffs Dulce Garcia, Miriam          ALTSHULER BERZON LLP
13    Gonzalez Avila, Saul Jimenez Suarez, Viridiana         177 Post Street, Suite 300
      Chabolla Mendoza, Norma Ramirez, and Jirayut           San Francisco, CA 94108
14    Latthivongskorn                                        Telephone: (415) 421-7151
                                                             Facsimile: (415) 362-8064
15                                                           Email: sleyton@altber.com
                                                             Attorneys for Plaintiffs County of Santa Clara and
16                                                           Service Employees International Union Local 521
17                                                           (Additional counsel listed on signature page)
18
                                    UNITED STATES DISTRICT COURT
19                                NORTHERN DISTRICT OF CALIFORNIA
                                       SAN FRANCISCO DIVISION
20
     THE REGENTS OF THE UNIVERSITY OF                      CASE NO. 17-CV-05211-WHA
21   CALIFORNIA and JANET NAPOLITANO,
     in her official capacity as President of the          JOINT CASE-MANAGEMENT
22   University of California,                             STATEMENT

23                          Plaintiffs,                    Date:         October 22, 2020
                                                           Time:         11:00 AM
24                  v.                                     Judge:        Hon. William Alsup
                                                           Trial Date: None set
25   U.S. DEPARTMENT OF HOMELAND                           Action Filed: September 8, 2017
     SECURITY and ELAINE DUKE, in her
26   official capacity as Acting Secretary of the
     Department of Homeland Security,
27
                            Defendants.
28


                                     JOINT CASE MANAGEMENT STATEMENT
                            All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
            Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 2 of 13



 1   STATE OF CALIFORNIA, STATE OF                        CASE NO. 17-CV-05235-WHA
     MAINE, STATE OF MARYLAND, and
 2   STATE OF MINNESOTA,

 3                         Plaintiffs,

 4                 v.

 5   U.S. DEPARTMENT OF HOMELAND
     SECURITY, ELAINE DUKE, in her official
 6   capacity as Acting Secretary of the Department
     of Homeland Security, and the UNITED
 7   STATES OF AMERICA,

 8                         Defendants.

 9   CITY OF SAN JOSE, a municipal corporation,           CASE NO. 17-CV-05329-WHA
10                         Plaintiffs,
11                 v.
12   DONALD J. TRUMP, President of the United
     States, in his official capacity, ELAINE C.
13   DUKE, in her official capacity, and the
     UNITED STATES OF AMERICA,
14
                           Defendants.
15
     DULCE GARCIA, MIRIAM GONZALEZ                        CASE NO. 17-CV-05380-WHA
16   AVILA, SAUL JIMENEZ SUAREZ,
     VIRIDIANA CHABOLLA MENDOZA,
17   NORMA RAMIREZ, and JIRAYUT
     LATTHIVONGSKORN,
18
                           Plaintiffs,
19
                   v.
20
     UNITED STATES OF AMERICA, DONALD
21   J. TRUMP, in his official capacity as President
     of the United States, U.S. DEPARTMENT OF
22   HOMELAND SECURITY, and ELAINE
     DUKE, in her official capacity as Acting
23   Secretary of Homeland Security,
24                         Defendants.
25

26

27
28


                                    JOINT CASE MANAGEMENT STATEMENT
                           All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 3 of 13



 1   COUNTY OF SANTA CLARA and                              CASE NO. 17-CV-05813-WHA
     SERVICE EMPLOYEES INTERNATIONAL
 2   UNION LOCAL 521,
 3                          Plaintiffs,
 4                  v.
 5   DONALD J. TRUMP, in his official capacity
     as President of the United States, JEFFERSON
 6   BEAUREGARD SESSIONS, in his official
     capacity as Attorney General of the United
 7   States; ELAINE DUKE, in her official
     capacity as Acting Secretary of the Department
 8   of Homeland Security; and U.S.
     DEPARTMENT OF HOMELAND
 9   SECURITY,
10                          Defendants.
11                           JOINT CASE-MANAGEMENT STATEMENT

12         Plaintiffs and Defendants in the above-captioned matters respectfully submit this Joint

13   Case-Management Statement pursuant to this Court’s Standing Order and its Orders of September

14   1, 2020 (Dkt. No. 305) and September 23, 2020 (Dkt. No. 308). Counsel for the parties have met

15   and conferred on these matters during the week of October 12, 2020.

16         1.    Plaintiffs’ Summary of the Case

17         On June 18, 2020, the U.S. Supreme Court held that the U.S. Department of Homeland

18   Security’s (DHS) rescission of the Deferred Action for Childhood Arrivals (DACA) program was

19   arbitrary and capricious in violation of the Administrative Procedure Act (APA) and therefore

20   must be vacated. Dep’t of Homeland Sec., et al. v. Regents of the Univ. of Cal., et al., 140 S. Ct.

21   1891 (2020). The Supreme Court’s decision rested on a finding that, even if DHS’s purported

22   concerns about the lawfulness of DACA were credited, DHS had failed to consider options for

23   modifying DACA short of rescinding the program altogether and failed to address whether there

24   had been legitimate reliance on the program.

25         Despite clear directives from the Supreme Court, as well as the decisions of many other

26   courts—including this Court and the Ninth Circuit—that found Defendants’ rescission of DACA

27   arbitrary and capricious, Defendants persisted in their efforts to rescind DACA. Forty days after

28   the Supreme Court’s decision, Defendants announced immediate “interim” modifications to the
                                                        1
                                  JOINT CASE-MANAGEMENT STATEMENT
                         All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 4 of 13



 1   program. On July 28, 2020, Defendant Chad Wolf, the purported Acting Secretary of DHS,
 2   issued a memorandum (the “Wolf Memorandum”) directing DHS personnel to (1) reject all
 3   pending and future DACA applications, (2) cut the DACA renewal period (and accompanying
 4   work authorization) in half, and (3) reject all pending and future applications for advance parole
 5   (i.e., permission to travel outside the United States and return lawfully).
 6         The Wolf Memorandum offers no basis for these modifications to DACA other than
 7   purported Acting Secretary Wolf’s “strong desire” to “mitigate” supposed concerns about the
 8   program while he buys time to “consider[] anew the DACA policy.” As with DHS’s earlier
 9   efforts to rescind DACA, the Wolf Memorandum fails to adequately take into account the vast
10   programmatic benefits of the policy or of the reliance interests it has engendered, nor does it
11   include any reasoned policy analysis for why DACA should be restricted and impaired.
12   Moreover, although Defendant Wolf has purported to be Acting Secretary of the Department of
13   Homeland Security since November 13, 2019, he has no legally valid claim to that title. He thus
14   lacked authority to issue the Wolf Memorandum, which is void and lacks any legal force.
15         On August 24, 2020, purported Deputy Director for Policy for United States Citizenship
16   and Immigration Services Joseph Edlow issued a memorandum (the “Edlow Memorandum”)
17   implementing the Wolf Memorandum. Memorandum to Associate Directors and Program Office
18   Chiefs re: Implementing Acting Secretary Chad Wolf’s July 28, 2020 Memorandum,
19   “Reconsideration of the June 15, 2012 Memorandum ‘Exercising Prosecutorial Discretion with
20   Respect to Individuals Who Came to the United States as Children,’” available at
21   https://www.uscis.gov/sites/default/files/document/policy-alerts/dacamemo.pdf. In addition, the
22   Edlow Memorandum directed DHS staff to “generally reject DACA renewal requests received
23   more than 150 days prior to the expiration of the DACA recipient’s current DACA validity
24   period.” Id.
25         Plaintiffs believe that the Wolf and Edlow Memoranda violate both the procedural and
26   substantive requirements of the APA, 5 U.S.C. § 706, the Federal Vacancies Reform Act, 5
27   U.S.C. § 3345 et seq. (FVRA), the Homeland Security Act, 6 U.S.C. § 101 et seq., the Due
28   Process Clause of the Fifth Amendment, the Appointments Clause, U.S. Const. art. II, § 2, cl. 2,
                                                       2
                                 JOINT CASE-MANAGEMENT STATEMENT
                        All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 5 of 13



 1   and constitute ultra vires agency actions. Moreover, because Defendants have stopped filing
 2   quarterly summary reports regarding the processing of DACA requests, in accordance with the
 3   injunction that this Court entered on January 9, 2018, Dkt. No. 234, it is not clear whether they
 4   are otherwise complying with their legal obligations consistent with the Supreme Court’s
 5   decision.
 6         2.    Defendants’ Summary of the Case
 7         This litigation has never been about “whether DHS may rescind DACA”—in fact, before
 8   the Supreme Court, “[a]ll parties agree[d] that it may,” and the Supreme Court offered no reason
 9   to doubt that consensus. Regents, 140 S. Ct. at 1905. As another court put it, “Defendants
10   indisputably can end the DACA program.” Batalla Vidal v. Nielsen, 279 F. Supp. 3d 401
11   (E.D.N.Y. 2018); vacated and remanded on other grounds by Regents, 140 S. Ct. at 1891. There
12   can likewise be no dispute that the Department of Homeland Security may modify a discretionary
13   non-enforcement policy like DACA, at any time, so long as it provides a sufficient explanation.
14   The agency has now done so: for the reasons explained in the Wolf Memorandum, until further
15   notice, DHS has modified DACA, while retaining its core—including by allowing current DACA
16   recipients to renew indefinitely.
17         On July 28, 2020, one week before issuance of the Ninth Circuit’s mandate in this case,
18   Acting Secretary Wolf formally rescinded the Duke Memorandum. The Wolf Memorandum
19   announced the Acting Secretary’s determination, “[i]n accordance with the Supreme Court’s
20   decision,” “to give careful consideration to whether the DACA policy should be maintained,
21   rescinded, or modified.” ECF No. 301-1, Wolf Mem. at 5. Given the Acting Secretary’s serious
22   enforcement-policy concerns, the Wolf Memorandum also made certain immediate changes to
23   DACA. Id. at 4-5.
24         The Wolf Memorandum explains that, until further notice, DHS (1) will not accept first-
25   time DACA requests; (2) will continue to accept renewal requests from DACA recipients, though
26   it will limit the period of any future grants of DACA to one year, rather than the two years
27   provided under the original DACA policy; and (3) will allow DACA recipients to submit
28   applications for advance parole, to be granted only in “exceptional circumstances.” See id. at 5.
                                                        3
                                  JOINT CASE-MANAGEMENT STATEMENT
                         All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 6 of 13



 1   These changes apply to both pending and prospective requests. Id. at 7. The Wolf Memorandum
 2   noted that “nothing in this memorandum precludes the exercise of deferred action on a truly
 3   individualized, case-by-case basis when and if warranted.” Id. at 6. The Wolf Memorandum also
 4   reiterates that DHS will “[c]ontinue to comply with the information-sharing policy” announced in
 5   2012 regarding information provided by DACA requestors. Id. at 8.
 6         As Defendants will explain in greater detail in a forthcoming dispositive motion, the Wolf
 7   Memorandum fully complies with the APA, including as interpreted by the Supreme Court in
 8   Regents.1 And Chad Wolf’s service as Acting Secretary of Homeland Security fully complies
 9   with the Federal Vacancies Reform Act, the Homeland Security Act, and the Appointments
10   Clause. And even if there were some appointment-related defect, any such defect has now been
11   cured by ratification.
12         3.    Amendment of Pleadings
13         Plaintiffs plan to amend their complaints to reflect the Supreme Court’s ruling relating to
14   Defendants’ prior attempts to rescind DACA, and Defendants’ recent DACA-related actions,
15   including their promulgation of the Wolf and Edlow Memoranda. Plaintiffs will file these
16   amended complaints by November 2, 2020. In those amended complaints, Plaintiffs plan to
17   substitute some of the currently named Defendants to reflect the fact that different individuals are
18   now occupying the relevant roles, and add additional responsible officials (including, but not
19   necessarily limited to, Joseph Edlow, who is occupying the position of Deputy Director for Policy
20   for United States Citizenship and Immigration Services) as Defendants.
21         Plaintiffs’ proposed amended complaints will raise the following legal issues:
22         A.    Whether Defendants’ actions are invalid under the FVRA because the issuing
23               officials lacked proper authority to take those actions.
24         B.    Whether Defendants’ actions are invalid under the Homeland Security Act because
25               the issuing officials lacked proper authority to take those actions.
26

27          1
              Plaintiffs are correct that “Defendants have stopped filing quarterly summary reports
     regarding the processing of DACA requests.” That requirement derived from this Court’s
28   preliminary-injunction order, which is no longer in effect. See Regents, 140 S. Ct. at 1916.
                                                        4
                                  JOINT CASE-MANAGEMENT STATEMENT
                         All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 7 of 13



 1         C.    Whether Defendants’ actions are invalid under the Appointments Clause of the
 2               United States Constitution because the issuing officials lacked proper authority to
 3               take those actions.
 4         D.    Whether Defendants’ actions violate the APA because Defendants acted in an
 5               arbitrary and capricious manner.
 6         F.    Whether Plaintiffs are entitled to a permanent injunction, declaratory relief, and other
 7               relief as will be requested in their amended complaints.
 8         4.    Motions
 9         All parties agree that this case should be resolved through cross-motions for summary
10   judgment. Plaintiffs also reserve their right to move for a temporary restraining order or
11   preliminary injunction if Defendants take any action to rescind the DACA program as indicated
12   in the Wolf Memorandum. If Defendants provide an inadequate administrative record, Plaintiffs
13   reserve their right to seek appropriate relief.2
14         The parties are agreeable to, when possible, consolidating their briefing in a similar manner
15   to how they proceeded in the 2017 litigation. The Court ordered as follows in its Case
16   Management Order:
17         All plaintiffs shall file one joint brief . . . . A plaintiff may, if truly essential, add a
           very short supplemental brief on any point unique to that plaintiff. All defendants
18         may file a joint brief in support of their own motion . . . . All plaintiffs shall file a
           single joint opposition, and all defendants shall file a single joint opposition, each
19         party being permitted to file a short individual supplement to the extent truly
           needed for issues unique to that party.
20

21   Dkt. No. 49.
22         5.    Discovery
23         Relating to the Duke Memorandum, Plaintiffs propounded written discovery on Defendants
24   in 2017, and noticed several depositions. Defendants produced witnesses and provided responses
25
             2
               Defendants have already produced an administrative record as to the Wolf Memorandum
26   in the DACA-related matters in the Eastern District of New York. See, e.g., Batalla Vidal, et al.
     v. Wolf, et al., 1:16-cv-4756 (E.D.N.Y.), Dkt. No. 282 (Sept. 24, 2020). Defendants also
27   produced a privilege log, in which they identify numerous documents that were considered by the
     decision-maker or his subordinates but withheld from the administrative record based on a
28   number of privileges. See, e.g., Batalla Vidal, Dkt. No. 282-1.
                                                          5
                                  JOINT CASE-MANAGEMENT STATEMENT
                         All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 8 of 13



 1   to these discovery requests; however, discovery was stayed by the Ninth Circuit. See In re:
 2   United States, Case No. 17-72917, Dkt. No. 14 (Oct. 24, 2017). That stay order came before
 3   Plaintiffs were able to complete their depositions or access the written responses to discovery that
 4   Defendants produced. Thus, Plaintiffs have not had the opportunity to review these documents or
 5   complete their depositions.
 6         Because the Duke Memorandum was vacated by the Supreme Court, Plaintiffs do not
 7   intend to continue discovery relating to its promulgation. However, depending on the contents of
 8   the administrative record and the accompanying privilege log, Plaintiffs reserve their right to seek
 9   discovery on some of their claims relating to the Wolf and Edlow Memoranda. Thus, the parties
10   propose to meet and confer on the issue of discovery after production of the administrative record
11   and privilege log and, if necessary, to update the Court on their plans in this regard at a later date.
12         6.    Relief
13         In their amended complaints, Plaintiffs plan to request that the Court:
14      A. Declare that the actions that Defendants have taken to implement the Wolf and Edlow
15          Memoranda are arbitrary, capricious, an abuse of discretion, in excess of statutory
16          authority, and otherwise not in accordance with law in violation of the APA;
17      B. Declare that Defendant Wolf’s service as Acting Secretary of Homeland Security violates
18          the FVRA;
19      C. Declare that Defendant Wolf’s actions taken as Acting Secretary of Homeland Security
20          and/or in the performance of the functions or duties of the Secretary of Homeland
21          Security, including his purported change to DACA policy and procedure, have no force
22          and effect and may not be ratified pursuant to the FVRA;
23      D. Declare that Defendant Wolf’s service as Acting Secretary of Homeland Security violates
24          the Homeland Security Act of 2016;
25      E. Declare that Defendant Wolf’s service as Acting Secretary of Homeland Security violates
26          the Appointments Clause of the United States Constitution;
27      F. Enjoin Defendants from altering or limiting the DACA program or engaging in any action
28          to frustrate its full and continued implementation;
                                                         6
                                   JOINT CASE-MANAGEMENT STATEMENT
                          All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
      Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 9 of 13



 1      G. Vacate the Wolf and Edlow Memoranda; and
 2      H. Award such additional relief as the interests of justice may require.
 3        7.    Scheduling
 4   The parties have agreed on the following schedule:
 5       Plaintiffs shall file their amended complaints on or before November 2, 2020. Defendants
 6          agree to accept service of the amended complaints via service through the ECF system.
 7       Defendants shall file the administrative record as to the Wolf Memorandum on or before
 8          November 9, 2020. Defendants take the position that they are not required to prepare a
 9          separate administrative record for the Edlow Memorandum.
10       As discussed above, after Defendants file the administrative record, the parties will meet
11          and confer regarding its contents. Depending on the outcome of those discussions,
12          Plaintiffs reserve their right to dispute the completeness of the administrative record. If it
13          proves to be necessary, Plaintiffs intend to file any motion for completion of the
14          administrative record by November 19, 2020.
15       The parties have agreed on the following briefing schedule for their forthcoming cross-
16          motions for summary judgment:
17              o January 22, 2021 at 12 PM: Plaintiffs’ motion for summary judgment (40 pages)
18              o February 12, 2021 at 12 PM: Defendants’ combined cross-motion for summary
19                 judgment and opposition to Plaintiffs’ motion for summary judgment (45 pages)
20              o March 5, 2021 at 12 PM: Plaintiffs’ combined opposition and reply (30 pages)
21              o March 19, 2021 at 12 PM: Defendants’ reply (25 pages)
22              o Oral argument: at the Court’s convenience.
23       Plaintiffs reserve the right to file earlier targeted motions regarding particular discrete
24          issues, including motions for preliminary injunction or partial summary judgment motions
25          that do not depend on the administrative record but challenge Defendants’ legal authority
26          to hold office and to take the relevant administrative actions.
27
28
                                                       7
                                 JOINT CASE-MANAGEMENT STATEMENT
                        All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
     Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 10 of 13



 1      If the issues in this case are not resolved by these dispositive motions, the parties agree to
 2        meet and confer within 14 days of the Court’s ruling on such motions to discuss a
 3        schedule for further proceedings.
 4      The parties agree that Defendants’ obligation to answer or otherwise respond to the
 5        amended complaints shall be stayed pending the Court’s resolution of the parties’
 6        dispositive motions.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                     8
                               JOINT CASE-MANAGEMENT STATEMENT
                      All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
     Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 11 of 13



 1   Dated: October 15, 2020                                  Respectfully submitted,
 2   XAVIER BECERRA                                           JEFFREY BOSSERT CLARK
     Attorney General of California                           Acting Assistant Attorney General
 3
     /s/ James F. Zahradka II                                 JOHN V. COGHLAN
 4   JAMES F. ZAHRADKA II                                     Deputy Assistant Attorney General
      Deputy Attorney General
 5     Attorneys for Plaintiff State of California            DAVID ANDERSON
                                                              United States Attorney
 6   AARON FREY
     Attorney General of Maine                                BRAD P. ROSENBERG
 7   SUSAN P. HERMAN (pro hac vice)                           Assistant Branch Director
 8   Deputy Attorney General                                  /s/ Stephen M. Pezzi
     Attorneys for Plaintiff State of Maine                   STEPHEN M. PEZZI (D.C. Bar 995500)
 9                                                            Trial Attorney
     BRIAN E. FROSH                                           United States Department of Justice
10   Attorney General of Maryland                             Civil Division, Federal Programs Branch
     STEVEN M. SULLIVAN (pro hac vice)                        1100 L Street, NW
11                                                            Washington, DC 20005
     Solicitor General
                                                              Phone: (202) 305-8576
12   Attorneys for Plaintiff State of Maryland                Fax: (202) 616-8470
                                                              Email: stephen.pezzi@usdoj.gov
13   KEITH ELLISON
     Attorney General State of Minnesota                      Attorneys for Defendants
14   JULIANNA F. PASSE (pro hac vice)
     Attorneys for Plaintiff State of Minnesota
15

16   COVINGTON & BURLING LLP

17   /s/ Jeffrey M. Davidson
     JEFFREY M. DAVIDSON
18     Attorneys for Plaintiffs The Regents of the
       University of California and Janet Napolitano, in
19     her official capacity as President of the University
       of California
20
     GIBSON, DUNN & CRUTCHER LLP
21
     /s/ Ethan D. Dettmer
22   ETHAN D. DETTMER
23
     PUBLIC COUNSEL
24
     /s/ Mark D. Rosenbaum
25   MARK D. ROSENBAUM
       Attorneys for Plaintiffs Dulce Garcia,
26
       Miriam Gonzalez Avila, Saul Jimenez
27     Suarez, Viridiana Chabolla Mendoza,
       Norma Ramirez, and Jirayut
28     Latthivongskorn
                                                        9
                                  JOINT CASE-MANAGEMENT STATEMENT
                         All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
     Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 12 of 13



 1   COTCHETT, PITRE & McCARTHY, LLP
 2   /s/ Justin T. Berger
     JUSTIN T. BERGER
 3     Attorneys for Plaintiff City of San Jose
 4   ALTSHULER BERZON LLP
 5   /s/ Stacey M. Leyton
     STACEY M. LEYTON
 6       Attorneys for Plaintiffs COUNTY OF
         SANTA CLARA AND SERVICE
 7       EMPLOYEES INTERNATIONAL
         UNION LOCAL 521
 8
     JAMES R. WILLIAMS (SBN 271253)
 9   County Counsel
     GRETA S. HANSEN (SBN 251471)
10   LAURA S. TRICE (SBN 284837)
     MARCELO QUIÑONES (SBN 279132)
11   HANNAH KIESCHNICK (SBN 319011)
     OFFICE OF THE COUNTY COUNSEL
12   70 West Hedding Street, East Wing, Ninth Floor
     San Jose, California 95110
13   Telephone: (408) 299-5900
     Facsimile: (408) 292-7240
14   Email: laura.trice@cco.sccgov.org,
     marcelo.quinones@cco.sccgov.org,
15   hannah.kieschnick@cco.sccgov.org
16   /s/ Hannah Kieschnick
     HANNAH KIESCHNICK
17       Attorneys for Plaintiff COUNTY OF SANTA
         CLARA
18

19

20

21

22

23

24

25

26

27
28
                                                       10
                                 JOINT CASE-MANAGEMENT STATEMENT
                        All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
     Case 3:17-cv-05211-WHA Document 309 Filed 10/15/20 Page 13 of 13



 1                                  ATTESTATION OF SIGNATURES
 2

 3         I, James F. Zahradka II, hereby attest, pursuant to Local Civil Rule 5-1(i)(3) of the Northern

 4   District of California that concurrence in the filing of this document has been obtained from each

 5   signatory hereto.

 6
     Dated: October 15, 2020                                 /s/ James F. Zahradka II
 7                                                           JAMES F. ZAHRADKA II
                                                             Deputy Attorney General
 8                                                           Attorney for State of California
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                        11
                                  JOINT CASE-MANAGEMENT STATEMENT
                         All DACA Cases (Nos. 17-5211, 17-5235, 17-5329, 17-5380, 17-5813)
